ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 10 INSURED BOND NUMBER Professionally Managed Portfolios 87054112B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE July 31, 2012 February 15, 2012 to February 15, 2013 /S/ Joseph R. Costello In consideration of the premium charged for this Bond, it is hereby understood and agreed that Item 1 of the Declarations, Name of Insured, shall include the following: m Osterweis Institutional Equity Fund, a series of: Professionally Managed Portfolios, Inc. Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. RN1.0-00 (1/02) ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group DIRECTORS AND OFFICERSERRORS AND OMISSIONS LIABILITY INSUFUNCE ENDORSEMENT NO. 19 INSURED BOND NUMBER Professionally Managed Portfolios EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE July 31, 2012 February 15, 2012 to February 15, 2013 /S/ Joseph R. Costello In consideration of the premium charged for this policy, it is hereby understood and agreed that Item 1 of the Declarations, Named Insured Company, shall include the following: m Osterweis Institutional Equity Fund, a series of: Professionally Managed Portfolios, Inc. Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, provisions. agreements or limitations of this policy other than as above stated. EC1.0-00 (8/00)
